Citation Nr: 0015553	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a combined evaluation in excess of 30 percent 
for service-connected partial lateral meniscectomy of the 
left knee with a history of a torn lateral meniscus and 
anterior cruciate ligament reconstruction with hamstring 
graft and degenerative joint disease.  







ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In a June 1998 rating decision, the RO 
assigned a temporary total disability evaluation for 
convalescence after the veteran underwent left anterior 
cruciate reconstruction with a hamstring graft, effective 
from April 30 to June 1, 1998.  In July 1998, the RO extended 
the temporary total disability evaluation to August 1, 1998.  
After that date, the 10 percent evaluation assigned to the 
service-connected left knee disability was restored.  

In a January 1999 rating decision, the RO assigned a 20 
percent evaluation for the service-connected left knee for 
the period from January 29 to April 30, 1998, the date the 
veteran's temporary total evaluation became effective.  In 
reaching this determination, the RO referred to a January 
1998 VA outpatient report, which showed evidence of moderate 
instability and an assessment of anterior cruciate ligament 
deficiency of the left knee.  The veteran was informed of the 
RO's decision in February 1999.  In March 1999, the veteran 
filed a notice of disagreement indicating that he was 
entitled to an evaluation in excess of 20 percent for the 
service-connected left knee disorder for the period prior to 
his surgery in April 1998.  

In an April 1999 rating decision, the RO separately rated the 
degenerative changes of the left knee and assigned a 10 
percent evaluation therefor under Diagnostic Code 5003, 
effective from January 29, 1998.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 
(1998).  In a May 1999 supplemental statement of the case, 
the RO indicated that the left knee disorder had been 
assigned a combined evaluation of 30 percent.  The RO 
indicated that a 20 percent evaluation was assigned to the 
service-connected left knee disorder pursuant to Diagnostic 
Code 5257 and that a separate 10 percent evaluation was 
assigned pursuant to Diagnostic Code 5003.  The RO also 
denied an evaluation in excess of 20 percent for the period 
prior to the veteran's surgery in April 1998.  In May 1999, 
the veteran indicated that he wanted his claims to proceed to 
the Board.  The Board construes the issue now on appeal as 
set forth on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected left knee disability is manifested 
by full extension of the left knee and flexion of the knee to 
130 degrees, with X-ray evidence of degenerative changes of 
the left knee without instability, subluxation or ankylosis 
of the knee.  


CONCLUSION OF LAW

The criteria for a combined evaluation in excess of 30 
percent for service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71, Diagnostic Codes 5256, 5257, 5260, 
5261 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA outpatient and hospitalization and private reports, 
submitted by the West Bend Clinic, dating from January to May 
1998 are of record.  When examined by VA in late January 
1998, the veteran complained of discomfort, instability and 
popping of the left knee.  However, the examiner noted that 
the veteran was able to walk normally and bear weight.  An 
examination of the left knee showed no evidence of any 
swelling, erythema or patellar dislocation, and there was 
full range of knee motion.  The impression of the examiner 
was status-post arthroscopic surgery of the left knee in 1988 
with degenerative joint disease.  The veteran was referred to 
the orthopedic clinic.  

When seen in the VA orthopedic clinic in March 1998, there 
was no effusion of the left knee, and range of motion was 
from zero to 130 degrees.  A Lachman's test was 2+, and an 
anterior drawer sign was also positive.  There was no 
evidence of any varus or valgus deformity, but a pivot shift 
was positive.  An assessment of an anterior cruciate ligament 
deficient left knee that interfered with work and normal 
activity was recorded by the examining physician.  

A VA hospital report, dated in April and May 1998, reflects 
that the veteran had a left anterior cruciate ligament (ACL) 
deformity and that he underwent ACL reconstruction with a 
hamstring graft.  These reports reflect that the veteran 
tolerated the procedure well and that he underwent physical 
therapy.  

VA outpatient reports, dated in mid-May 1998, reflect that 
the veteran was given exercises of the left knee.  An 
examination of the left knee showed extension to -8 degrees 
and active and passive flexion was to 70 and 72 degrees, 
respectively.  The veteran was instructed to use one crutch 
for ambulation and to make sure that he did not limp.  If he 
limped, he was instructed to use both crutches and to elevate 
his left extremity three times a day for an hour at a time 
with ice.  The examiner noted that the veteran had difficulty 
with range of motion and strength as well as ambulation after 
the ACL reconstruction.  The veteran's goals were to decrease 
edema in his left lower extremity by five centimeters in four 
visits, to ambulate without an assistive device and not to 
limp within eight visits, and to increase range of motion of 
the left knee to zero to 110 degrees within eight visits.  
Two days later, the veteran had range of motion without pain 
from -3 degrees to 60 degrees.  The veteran was noted to have 
been doing well, except for decreased range of motion.  VA 
and private medical reports, dated in June and July 1998, 
reflect that range of motion of the left knee was from zero 
to 130 degrees.  Mild effusion of the left knee was reported 
on a VA outpatient report dated in July 1998.  An assessment 
of 10 weeks status-post anterior cruciate ligament 
reconstruction of the left knee was entered by the examining 
physician.  The July 1998 report shows that the veteran was 
to return to work in the next week for four hours a day.  He 
was to work six hours a day the following week and then eight 
hours a day.  The veteran was instructed not to lift objects 
that weighed more than fifteen to twenty pounds and not to 
engage in any twisting or squatting.  

An October 1998 VA orthopedic examination report reflects 
that the veteran complained of pain, instability and popping 
of the left knees.  He stated that the popping out of the 
left knee or dislocation occurred when he played baseball and 
pivoted and twisted the knee.  He related that he had 
increased pain when he kneeled and turned from side to side.  
The veteran recounted that the dislocation of the left knee 
had caused falls in the past.  He indicated that since the 
May 1998 surgery on his left knee, he had constant 
"crunching" and "popping," with associated pain when he 
walked.  He stated that when he kneeled or squatted, he 
experienced a sharp pain (he indicated that the pain was a 
nine on a scale of one to 10, and that it would last for five 
to ten seconds) and dissipated with a change in positions.  
The veteran complained of weakness and stiffness after 
increased use of the left knee and with cold and damp 
weather.  He reported having swelling, heat and redness since 
"the surgery."  The veteran reported that he continued to 
have sensations of giving way and instability, which had 
occurred five to ten times since he had returned to work in 
mid-July.  He complained of locking, fatigability and a lack 
of endurance.  It was noted by the examiner that the veteran 
took non-prescription medication two times a week for the 
pain and that he no longer used crutches or a cane in order 
to ambulate.  The appellant indicated that he wore an over-
the-counter brace when he increased his activity or played 
ball.  The examiner noted that the veteran had not re-injured 
his left knee since the May 1988 surgery.  The veteran stated 
that since his surgery in May 1988, he had not jogged or 
played baseball, which he considered an important part of his 
life.  He stated that he worked on his feet six hours a day.  

An examination of the left knee in October 1998 revealed a 
dark, purple/red linear scar below and medial to the left 
patella, which measured seven centimeters in length.  There 
were three, small, round and dark purple colored scars as a 
result of the arthroscopic surgery on the lateral aspect of 
the left knee. There was a seven-centimeter very faded and 
well-healed scar on the posterior aspect of the left knee.  
The veteran ambulated without the use of any assistive 
devices.  His gait was steady, and he performed one-leg hops 
cautiously and without distress.  The veteran squatted once, 
but with loud cracking noises and complaints of pain.  He did 
not have pain with firm pressure to the patella or with varus 
or valgus stress.  There was no instability at the time of 
the examination.  Posterior and anterior drawer tests were 
negative.  A McMurray's test was negative.  The veteran had 
full range of motion of the left knee from zero to 140 
degrees.  Strength of the left lower extremity was 5/5, when 
compared to 5+/5 in the right leg.  X-rays of the left knee, 
conducted in March 1998, revealed mild spur formation along 
the lateral aspect of the patellofemoral compartment and 
minimal spurring along the medial aspect of the medial 
compartment of the left knee as well as the lateral tibial 
plateau.  There was also very minimal narrowing of the medial 
compartment of the left knee.  Diagnoses of status-post ACL 
reconstruction with hamstring graft of the left knee and 
degenerative joint disease of the left knee were recorded by 
the examiner.  

During a February 1999 VA examination, the VA examiner noted 
that the veteran's inservice and post service history with 
respect to his left knee.  The veteran related that recently 
his left knee pain had increased from two to three times a 
week.  He complained of instability, weakness, stiffness and 
giving way of the left knee.  The veteran indicated that he 
worked full-time eight hours a day and that he was able to 
perform daily chores such as vacuuming and cleaning, but with 
pain.  He reported that he was unable to cut the grass or 
shovel snow; however, he did not state if this was because of 
his left knee.  The veteran indicated that he developed 
stiffness of the left leg after he stood for a few hours.  He 
related that he did not have any problems with sitting or 
driving, but that walking was difficult.  The examiner noted 
that the veteran's pain was in the medial tibial plateau, 
where the operation scar was located.  He had a shooting pain 
when he kneeled, and lifting also aggravated the pain.  The 
pain was noted to have been a sharp pain, which came and 
went.  There was no flare-up experience.  A crunching 
sensation was reported to have existed in the middle of the 
left knee.  

On examination in February 1999, the veteran had a normal 
gait with no antalgic gait pattern.  Standing balance was 
good, and tandem gait was normal.  The left knee had diffuse 
swelling when compared to the right knee.  There was a seven-
centimeter scar in the proximal medial left knee area in the 
area of the tibial plateau.  The vetera had decreased 
sensation below the scar along the anterior border of the 
tibia down to the ankle area.  The numbness was 1-2/10 of 
tactile.  The left knee had about a zero degree of "SD" 
angle, which was equivalent to the right knee.  There was no 
evidence of any heat in the left knee.  Extension of the left 
knee was to zero degrees and flexion was to 130 degrees.  
There was slight limitation of flexion actively and 
passively.  Muscle strength was also slightly decreased:  
Extension was 5, but flexion was 4 on the left side.  The 
patella was also slightly high, about one centimeter 
"patella alta".  The patellofemoral joint had no tenderness 
or crepitation.  

A compression test of the left knee in February 1999 was 
negative.  However, when the veteran squatted, there was 
significant crepitation at the patellofemoral joint.  The 
medial joint also had slight tenderness at the anterior area.  
There was no plica palpable.  There was no lateral joint 
space tenderness or lateral instability.  An anterior drawer 
sign was 9 to 10 millimeters, but there was no posterior 
drawer sign.  Popliteal space showed no swelling or 
tenderness.  The circumference of the left thigh, measured 15 
centimeters above the patella, was 51 centimeters on the left 
compared to 52 centimeters on the right.  Circumference of 
the calves, bilaterally, was 39 centimeters, which was 
measured 10 centimeters below the tibial tubercle.  X-rays of 
the left knee showed postoperative left knee with early 
degenerative changes.  In his assessment, the examiner 
indicated that the veteran had pain in the operative scar 
area in the medial tibial plateau area, as well as loosening 
of the anterior cruciate ligament, and X-ray evidence of 
minimal degenerative change.  The examiner indicated that the 
flexion of the left knee was slightly limited as compared to 
the right knee.  

Analysis

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the rating schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. at 595.  

As noted in the introduction of this decision, the RO has 
assigned a combined evaluation of 30 percent to the service-
connected left knee disorder in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5257, effective January 
29, 1998.  (The effective date assigned was based on the date 
of outpatient treatment and is earlier than the date of 
receipt of statements from the veteran indicating a desire 
for an increased evaluation for the service-connected left 
knee disorder.)  

Pursuant to Diagnostic Code 5257, a 20 percent evaluation 
will be assigned where there is evidence of moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation will be assigned where there is 
evidence of severe recurrent subluxation or lateral 
instability.  

Limitation of flexion of a leg warrants a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a 20 percent 
evaluation if extension is limited to 15 degrees; a 30 
percent evaluation if extension is limited to 20 degrees; a 
40 percent evaluation if extension is limited to 30 degrees; 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
ankylosed at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees.  A 40 percent 
evaluation is warranted if the ankylosis is in flexion 
between 10 and 20 degrees.  A 50 percent evaluation requires 
ankylosis in flexion between 20 and 45 degrees.  A 60 percent 
evaluation is warranted where there is extremely unfavorable 
ankylosis at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The RO based its decision of an award of 20 percent for the 
service-connected left knee disorder on objective evidence of 
moderate instability.  As such, and as  Diagnostic Code 5257 
has been consistently applied throughout the duration of the 
appeal, the Board finds that the application of code 5257 is 
appropriate for rating the left knee disorder.  

The Board is of the opinion that a combined evaluation in 
excess of 30 percent for the service-connected left knee 
disorder is not warranted.  In reaching this conclusion, the 
Board finds that although the veteran complained of 
instability and popping of the left knee, VA outpatient 
reports are devoid of any objective evidence of instability 
or patellar dislocation.  In fact, a January 1998 VA medical 
report reflects that the veteran walked normally and was able 
to bear weight.  Severe instability or subluxation of the 
knee was not demonstrated.  The medical evidence of record 
does not reflect any malunion of the left knee, nonunion of 
the tibia or fibula or loose motion requiring a brace.  (See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.)  Ankylosis of the 
left knee is nowhere demonstrated.  

Overall, the veteran's recorded ranges of left knee motion 
pertinent to this claim would not justify a higher evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261.  He 
had full extension of the left knee, and flexion of the knee 
to 130 degrees, when examined in the VA orthopedic clinic in 
March 1998.  The veteran had flexion of the left knee to 130 
degrees during the February 1999 VA examination.  He had 
flexion of the left knee to 140 degrees on the October 1998 
VA examination.  In addition, extension of the left knee was 
to zero degrees on both the October 1998 and February 1999 VA 
examinations.  

The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1999).  A higher 
evaluation is thus not warranted under Diagnostic Code 5260 
or Diagnostic Code 5261 in view of the recorded ranges of 
motion noted above.  

As the Board has also considered the veteran's service-
connected left knee disorder under diagnostic codes 
predicated on limitation motion (i.e., Diagnostic Codes 5260 
and 5261), the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) are for consideration in determining the extent of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. at 
205-06; VAOPGCPREC 9-98 (August 14, 1998).  In this regard, 
VA examinations have repeatedly shown that the veteran had 
full extension of his left knee with slight limitation of 
flexion to 130 degrees on a couple of occasions.  Despite the 
veteran's assertions of popping and cracking of the left 
knee, no incoordination, excess fatigability or significant 
weakness (left lower extremity strength was 5/5 when compared 
to the right leg, which was 5+/5), or flare-ups of the left 
knee were found.  In fact, during the February 1999 VA 
examination, the examiner indicated that veteran did not have 
any flare-up experience.  Although the veteran complained of 
pain when he squatted during the October 1998 VA examination, 
there was no pain on range of motion of the left knee.  While 
there was tenderness at the anterior area of the medial 
joint, it was found to have been slight.  Despite the 
limitations caused by his left knee, the veteran performed 
manual chores around his home and worked full-time on his 
feet six to eight hours during the day.  Therefore, a higher 
evaluation is not warranted under the principles set forth in 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 4.45.  

The Board notes that the record reflects that the scar near 
the proximal medial left knee area is well healed, although 
there is some underlying pain in the scar area.  However, the 
VA examinations have not disclosed any pain involving the 
scar itself.  There is also no significant functional 
impairment as a result of the left knee scar.  There is no 
objective clinical indication that the veteran has additional 
functional impairment attributable to the scar that is 
separate and distinguishable from his already rated 
underlying disability, so as to warrant the assignment of a 
separate rating in accordance with the holding of the Court 
in Esteban v. Brown, 6 Vet. App. 259 (1994).  To do so would 
violate the prohibition against "pyramiding" of disability.  
See 38 C.F.R. § 4.14 (the evaluation of the same service-
connected disability under multiple diagnostic codes is to be 
avoided).  

The Board therefore finds that a preponderance of the 
evidence is against the claim for an increased combined 
rating for the service-connected left knee disability and 
that, accordingly, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).  


ORDER

A combined evaluation in excess of 30 percent for service-
connected left knee disability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 



